



Exhibit 10.02C
AMENDMENT TO
AMENDED AND RESTATED CHAIRMAN’S SERVICES AGREEMENT




This Amendment (“Amendment”) is made as of January 1, 2019 by and between Choice
Hotels International, Inc. ("Choice"), and Stewart Bainum, Jr. (“Mr. Bainum”)
and amends that certain Amended and Restated Chairman’s Services Agreement dated
September 10, 2008 between the parties (as amended, the “Agreement”).


NOW, THEREFORE, in consideration of the promises contained in this Amendment,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree to the following terms:


1. Compensation. Section 3(a) of the Agreement is deleted and replaced with the
following:


(a)
Base salary of $400,000 per annum payable as follows:



(i)     $132,000 in cash consideration, paid in bi-weekly installments; and


(ii)
$268,000 in restricted stock, in the form of a number of restricted shares that
have a fair market value on the grant date (determined based on the New York
Stock Exchange reported closing price of the stock on the date of the Company’s
annual stock grant to employees) equal to $268,000, the vesting of which shall
occur in three equal installments on the first, second and third anniversary of
the grant date.



2. Miscellaneous.


(a) All other provisions of the Agreement not modified by this Amendment remain
in full force and effect.


(b) The Agreement and this Amendment contains the entire agreement of the
parties, and supersedes all other agreements, discussions or understandings
concerning the subject matter. The Agreement may be changed only by an agreement
in writing signed by both parties.




 
Choice Hotels International, Inc.    
 
Chairman:
 
 
 
 
By:
 /s/ Patrick Cimerola
 
 /s/ Stewart Bainum, Jr.
 
Patrick Cimerola
 
Stewart Bainum, Jr.
 
Chief Human Resources Officer
 
 








